Citation Nr: 0947969	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left eye optic 
neuropathy and/or glaucoma, to include as secondary to a 
service-connected left eye chalazion. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from December 1943 to 
April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that service connection is warranted for 
left eye optic neuropathy and/or glaucoma based on service 
incurrence, or in the alternative, as secondary to the 
Veteran's service-connected left eye chalazion. 

A review of the file reveals that the Veteran underwent a VA 
examination in January 2007.  An opinion was provided as to 
the etiology of his claimed left eye glaucoma.  That opinion, 
which indicated that the currently diagnosed optic neuropathy 
and glaucoma could not be determined with certainty to be 
related to previous shell fragment explosion trauma.  The 
examination report was returned to the VA examiner as the 
opinion was inadequate for rating purposes.  The examiner was 
asked to provide an addendum addressing whether it was at 
least as likely as not that the Veteran's left eye optic 
neuropathy and/ or glaucoma caused by an explosion injury 
that occurred in service. 

In July 2009, the VA examiner provided an addendum.  However, 
the addendum answered the question as to whether or not an 
inservice left eye chalazion caused the Veteran's optic 
neuropathy and/ or glaucoma.  This opinion addresses the 
issue on a secondary basis.  However, there was no opinion 
provided regarding the inservice trauma and whether it was at 
least as likely as not that the inservice trauma caused the 
Veteran's left eye optic neuropathy and/ or glaucoma.  
Therefore, the addendum is inadequate for rating purposes 
because it does not address the issue of inservice trauma as 
a cause for the Veteran's present optic neuropathy and 
glaucoma (direct basis). 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO will return the claims folder 
to the same examiner who authored the 
January 2007 VA examination, and July 2009 
addendum, who will issue a clarifying 
addendum to the examination report.  The 
examiner will state whether it is at least 
as likely as not that the inservice trauma 
to the Veteran's left eye, caused by shell 
fragment explosion, caused or contributed 
to cause the currently diagnosed optic 
neuropathy and/or glaucoma of the left 
eye.  The examiner must state the medical 
basis of such an opinion.  If and only if 
it is not possible to state whether it is 
at least as likely or not that the 
Veteran's optic neuropathy and/or left eye 
glaucoma was caused by inservice trauma to 
the left eye without resort to 
speculation, the examiner should then so 
state.

	If the same examiner who authored the 
January 2007 VA examination  and July 2009 
addendum is unable to respond to the 
inquiry above, further medical studies 
should be conducted, as below.

	If the same examiner who authored the 
January 2007 VA examination is no longer 
employed by VA, or is otherwise 
unavailable, the RO will afford the 
Veteran an ophthalmology examination, to 
be conducted by a qualified physician.  
All indicated studies must be conducted.

The following considerations will govern 
the examination:

(1). The claims folder and a copy of this 
remand will be reviewed by the physician 
in conjunction with this examination, and 
the physician must acknowledge such 
receipt and review in any report generated 
as a result of this examination.

(2). The physician must express an opinion 
as to whether it is at least as likely as 
not that the inservice trauma to the 
Veteran's left eye, caused by shell 
fragment explosion, caused or contributed 
to cause the currently diagnosed optic 
neuropathy and/or glaucoma of the left 
eye. 

2. Then readjudicate the appeal.  The RO 
must ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO must take any 
appropriate action by return of the report 
to the examiner for corrective action. See 
38 C.F.R. § 4.2. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

